                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA

GLENN CHARLES AYO (#531823) CIVIL ACTION

VERSUS
                                                             NO.: 19-00449-BAJ-RLB
LOUISIANA DEPARTMENT
OF CORRECTIONS, ET AL.


                                        ORDER

      Before the Court is the Plaintiffs Petition for Injunctive Relief (Doc. 11)

asking the Court to order the Legal Programs Director, Nyesha Davis, to afford the

Plaintiff his corrective process grievance procedure and administrative due process


right(s) regarding his lost property claim.

      To obtain injunctive relief, a plaintiff must establish: (1) a substantial

likelihood of prevailing on the merits; (2) a substantial threat of irreparable injury if

the injunction is not granted; (3) the threatened injury outweighs any harm that will

result to the non-movant if the injunction is granted; and (4) the injunction will not

disserve the public interest. See Ridgely v. Fed. Emergency Mgnzt. Agency, 512 F.3d


727, 734 (5th Cir. 2008). If a plaintiff fails to meet his burden regarding any of the

necessary elements, the Court need not address the other elements necessary for


granting a preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th

Cir. 1990) (declining to address the remaining elements necessary to obtain a

preliminary injunction after finding that the plaintiff failed to show a substantial

likelihood of success on the merits).



                                            1
       On the record before the Court, the Plaintiff is not entitled to the relief

requested. The Plaintiff has not shown a substantial threat of irreparable injury if

the injunction is not granted. A review of the exhibit attached to the Plaintiffs

instant Motion reveals that the Plaintiff and the prison have complied with the

uniform procedure for handling lost property claims set forth in 22 La. ADC, Part I,

 325(L). Furthermore, any grievance filed regarding lost property would be properly

rejected since there is a specialized procedure in place, which the Plaintiff has already

utilized. See 22 La. ADC, Part I, § 325(I)(l)(c)(i)(b)(ii). Accordingly,

      IT IS ORDERED that the Plaintiffs Motion for Injunctive Relief (Doc. 11) is

DENIED.


                           Baton Rouge, Louisiana, this' day of November, 2019.




                                            (^^A.^
                                         JUDGE BRIANS. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
